DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-11, and 15-20 are pending.
Claims 2, 4, and 10-11 are currently amended. 
Claims 5 and 12-14 are cancelled.
Claims 15-20 are withdrawn as being directed to a non-elected invention, the election having been made on 1/14/2022.
Claims 1-4 and 6-11 have been examined.

Priority
This application has PRO 62/820,174 filed on 03/18/2019
This application has PRO 62/818,053 filed on 03/13/2019

Withdrawn Rejection
The rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because the arguments in Remarks (p5-p7) are persuasive.
The rejection of claims 1-4, 6, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Pfutzner et al. is withdrawn because the arguments are persuasive.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the phrase “A therapeutic preparation comprising about 19.3 IU to about 19.9 IU of insulin”. Under the broadest reasonable claim interpretation, claim 1 can be interpreted as (i) a therapeutic composition comprising 19.3 IU to about 19.9 IU of insulin followed by description for the intended use of the insulin composition or (ii) a medical device of delivering about 19.3 IU to about 19.9 IU of insulin followed by steps of using the device. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” Claims 2-4 and 6-11 are rejected as depending from claim 1. The rejection may be overcome by amending the claim language exclusively to one of the two claim interpretations selected from (i) and (ii) described above. Furthermore, it is improper to import claim limitations from the specification. See MPEP 2111.01(II).
Applicant’s Arguments
(i)	Although the last clauses recite a function of the therapeutic preparation that occurs during use, the claim language itself is not a mere recitation of intended use. Rather, the claim language further describes the claimed preparation as one that, upon insertion into a wall of a patient's small intestine or surrounding tissue after oral ingestion, degrades to release the insulin into the patient's blood stream from the intestinal wall or surrounding tissue so as to yield a plasma concentration of insulin in a range of about 381 pM/kg body weight/ID of insulin dose to about 527 pM/kg body weight/ID of insulin dose (Remarks, p8, para 4).
(ii)	At the outset, Applicant emphasizes that it is common in the art to assess bioavailability of a given dosage form/route of administration relative to another dosage form/route of administration. Thus, those skilled in the art will generally understand the recitation of "relative bioavailability." Additionally, the term "relative bioavailability" is expressly defined and discussed in the specification. See, e.g., Specification, paragraph [0008]. Further, Example 3 illustrates determination of such relative bioavailability. Thus, those skilled in the art readily will understand the metes and bounds of these claims (Remarks, p8, last para bridging to p9, para 1).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the argument is not commensurate with the scope of the claims. The claims are directed to a therapeutic preparation comprising about 18.3-19.9 IU of insulin. The limitations of “upon insertion into a wall of a patient's small intestine or surrounding tissue after oral ingestion, degrades to release the insulin into the patient's blood stream from the intestinal wall or surrounding tissue so as to yield a plasma concentration of insulin in a range of about 381 pM/kg body weight/ID of insulin dose to about 527 pM/kg body weight/ID of insulin dose” do not specify the therapeutic preparation as a control release insulin composition without a medical device or a medical device to deliver insulin with the functions as claimed. The examiner had suggested a solution “The rejection may be overcome by amending the claim language exclusively to one of the two claim interpretations” to overcome the 112(b) rejection in the prior office action dated 4/14/2022 (See p5, para 1), but applicant does not follow the suggestion.
Applicant’s argument (ii) is persuasive but does not overcome the 112(b) rejection of record because the argument (i) above is not persuasive.  
For at least the reasons above, the rejection of record is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 8,562,589 B2, previously cited) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549, previously cited 4/14/2022).
Claim 1 is drawn to a therapeutic preparation as follows.

    PNG
    media_image1.png
    254
    1026
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    992
    media_image2.png
    Greyscale
Imran teaches swallowable drug delivery device and method of delivery (Title). Imran teaches the swallowable device inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin for treating diabetes and/or blood glucose regulation [0175, claim 50].
Imran does not explicitly teach a dosage of insulin.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered the recombinant insulin can be 20 IU (reading on about 19.3-19.9 IU), 40 IU, or 60 IU (p2546, col 1, para 2; p2548, Fig 1). MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” When Imran’s swallowable device is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.9 IU), the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device and the same amount of 20 IU (reading on about 19.3-19.9 IU) of insulin would have the same properties as claimed. 
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising Imran’s device and 20 IU (reading on about 19.3-19.9 IU) of insulin. Because these intended use do not change the structure of the preparation (Imran’s device comprising 20 IU (reading on about 19.3-19.9 IU) or the function of delivering insulin, Imran in view of Pfutzner et al. reads on claims 2, 4, and 10-11.
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin aspart (p2548, Fig 1).

    PNG
    media_image3.png
    185
    218
    media_image3.png
    Greyscale
With respect to claim 6, Imran’s swallowable drug delivery device is in a solid form (Fig 8).

    PNG
    media_image4.png
    210
    255
    media_image4.png
    Greyscale
With respect to claim 7, Imran shows a swallowable insulin delivery device comprising a biodegradable material which degrades within the intestinal wall to release the insulin into the blood stream (col 14, line 26-34; Fig 9-10) such as a biodegradable capsule shown by figure 10 as follows.
With respect to claim 8, Imran teaches the swallowable device comprising one or more tissue penetrating membrane (col 2, line 30-40; Fig 8b).
With respect to claim 9, Imran teaches the amount of therapeutic agent within the tissue penetrating member is desirably less than about 10% by weight (col 35, line 12-14).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use Imran’s swallowable device to deliver Pfutzner’s 20 IU (reading on about 19.3-19.9 IU) human recombinant insulin to treat diabetes because (a) Imran teaches the use of a swallowable device to deliver insulin with the benefits comprise (i) improving patient compliance resulting from reduction of deleterious effects and (ii) dose reduction to reduce likelihood for the patient to develop a tolerance to the drug (col 42, line 40-45), and (b) Pfutzner et al. teach administration of about 19.9 IU (20 IU) human recombinant insulin able to treat diabetes (Abstract; p2548, Fig 1). The combination would have reasonable expectation of success because both references teach administration of insulin to treat diabetes.
Applicant’s Arguments
(i)	There is no teaching or suggestion in Pfutzner that the 20 IU dose of insulin aspart provided by injectable pens for subcutaneous injection is a suitable dose for delivery of insulin "into a wall of a patient's small intestine or surrounding tissue after oral ingestion" as recited in the claims (Remarks, p11, last para).
(ii)	The Office Action provides no explanation why a person of ordinary skill would have departed from the express guidance in Imran and prepared a therapeutic preparation as claimed that includes nearly twice as much insulin as the upper end of the range disclosed in Imran (Remarks, p12, para 2).
(iii)	The combination of Imran and Pfutzner also does not teach, suggest, or provide a reasonable expectation of success for achieving "a plasma concentration of insulin in a range of about 3 81 pM/kg body weight/IU of insulin dose to about 527 pM/kg body weight/ID of insulin dose," as recited in claim 1.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (iii) are not persuasive because applicant argues a single reference of Pfutzner et al. alone whereas the rejection is based on Imran in view of Pfutzner et al. In particular, the Imran’s reference (the primary reference) teaches the use of an swallowable drug delivery device to deliver human or synthetically derived insulin known in the art (Abstract; col 44, line 37), not limited to insulin aspart or subcutaneous injection as argued by applicant. Furthermore, Imran’s swallowable drug delivery device comprises identical structure compared to the instant devices used in the claimed preparation (Fig 1-30) adapted for insertion into a wall of a patient's small intestine or surrounding tissue after oral ingestion (Fig 8a-8c). Thus, Imran’s 
    PNG
    media_image4.png
    210
    255
    media_image4.png
    Greyscale
swallowable drug delivery device shown as follows has reasonable expectation to perform the function of “wherein upon insertion, the preparation degrades to release the insulin into the patient's blood stream from the intestinal wall or surrounding tissue so as to yield a plasma concentration of insulin in a range of about 3 81 pM/kg body weight/IU of insulin dose to about 527 pM/kg body weight/ID of insulin dose”. The examiner requests applicant to present data that Imran’s swallowable drug delivery device cannot perform the results to support applicant’s arguments. See MPEP 2122(V) “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.”

    PNG
    media_image5.png
    442
    1198
    media_image5.png
    Greyscale
Applicant’s argument (ii) is not persuasive because Pfutzner et al. teach dose optimization of insulin among 1 IU, 30 IU, and 60 IU for treating diabetics (Abstract; p2547, Table 1 shown as follows). Thus, one of ordinary skill in the art would have found it obvious to optimize insulin between 1 IU and 60 IU. In a particular example, Pfutzner et al. show the dosage of insulin is 20 IU, reading on about 19.3-19.9 IU. MPEP 2144.05 states “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind.” In the present case, optimization of insulin dosage between 1 IU and 60 IU such as 20 IU taught by the prior art is not such an invention as will sustain a patent.
For at least the reasons above, the arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-25 of U.S. Patent No. 8,562,589 B2 (the ‘589 patent) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘589 patent disclosed a preparation comprising a swallowable device for delivering a therapeutic agent into an intestinal wall of a patient’s intestinal tract shown as follows. To search the claim scope of “a therapeutic agent” in claim 1 of the ‘589 patent, the specification of the ‘589 patent defines the therapeutic agents are poorly absorbed, poorly tolerates, and /or breakdown within the GI tract by digestive enzymes and acids in the stomach (col 1, line 63-67 bridging to col 2, line 1). The specification of the ‘589 patent further shows the claimed therapeutic agents comprising insulin as the therapeutic agent to treat diabetes (col 43, line 57-61) or various hormone proteins (col 6, line 15-25).

    PNG
    media_image6.png
    586
    429
    media_image6.png
    Greyscale














Claim 1 of the ‘589 patent disclosed a preparation comprising a medical device to deliver a therapeutic agent (e.g., insulin), but does not disclose a dosage of insulin.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because insulin is a therapeutic agent subject to breakdown within the GI tract by digestive enzymes and acids in the stomach, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use the swallowable device to deliver 20 IU insulin to treat diabetics to prevent insulin from breakdown within the GI tract by digestive enzymes and acids in the stomach. When the swallowable device of the ‘589 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘589 patent to deliver the same amount of 20 IU (about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Because these intended use do not change the structure of the preparation (a swallowable device comprising 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin or the function of delivering insulin, claim 1 of the ‘589 patent in view of Pfutzner et al. reads on claims 2, 4, and 10-11.
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘589 patent disclosed the preparation of a swallowable device as a capsule to pass through the intestinal tract, reading on a solid form and satisfying the instant claim 6.
Claims 23-24 of the ‘589 patent disclosed the preparation of swallowable device comprising biodegradable material of PLGA, satisfying the instant claim 7.
Claims 21-22 of the ‘589 patent disclosed the preparation of a swallowable device comprising a tissue penetrating membrane configured to penetrate and be inserted into a lumen wall of the GI tract, satisfying the instant claim 8.
Claim 25 disclosed less than 5% of the therapeutic agent in the tissue penetrating membrane, satisfying the instant claim 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

2.	Claims 1-4, 6-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, and 24 of U.S. Patent No. 8,721,620 B2 (the ‘620 patent) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘620 patent disclosed a method of using a preparation comprising swallowable device and a protected solid therapeutic agent as follows.

    PNG
    media_image7.png
    360
    524
    media_image7.png
    Greyscale

Claim 18 of the ‘620 patent disclosed the therapeutic agent is an insulin compound to regulate glucose metabolism.
Claim 1 or claim 18 of the ‘620 patent do not teach administration of about 19.3~ about 19.9 IU of insulin to treat a glucose metabolic disease.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat a glucose metabolic disease of diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because claim 1 in view of claim 18 of the ‘620 patent disclosed the advantage of using a swallowable device to prevent degradation of insulin within a lumen of the gastrointestinal tract as described in claim 1, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use the swallowable device to deliver 20 IU insulin to treat diabetics and prevent insulin from degradation during delivery. When the swallowable device of the ‘620 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘620 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 and 18 of the ‘620 patent in view of Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Because these intended use do not change the structure of the preparation (a swallowable device comprising 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin or the function of delivering insulin, claim 1 of the ‘620 patent in view of Pfutzner et al. reads on claims 2, 4, and 10-11.
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin aspart (p2548, Fig 1).
Claim 1 of the ‘620 patent disclosed a solid therapeutic agent shaped as a tissue penetrating member configured to be inserted into the wall of a small intestine, satisfying the instant claim 6.
Claims 21-22 of the ‘620 patent disclosed the release element degrades in response to a chemical condition of pH in the small intestine, satisfying the instant claim 7.
Claim 24 of the ‘620 patent disclosed the preparation of swallowable device comprising a tissue penetrating member, satisfying the instant claim 8.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 1-4, 6-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, and 31 of U.S. Patent No. 8,734,429 B2 (the ‘429 patent) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘429 patent disclosed a swallowable device comprising
(i) a swallowable capsule sized to pass through the intestinal tract and the capsule wall degrades upon exposure to a selected pH in an intestine, but not an acidic pH in stomach,
(ii) at least one expandable member assembly disposed within the capsule comprising a first compartment and a second compartment separated by a degradable valve,
(iii) a liquid contained in one of the compartments,
(iv) a reactant contained in the other compartment,
(v) a delivery mechanism coupled to the second compartment,
(vi) at least one tissue penetrating member comprising:
a. a proximal portion detachably coupled to the delivery mechanism; and
b. a tissue penetrating distal portion;
c. and a therapeutic agent preparation for delivery into the intestinal wall, the at least one tissue penetrating member configured to be retained in the intestinal wall; and
wherein upon expansion of the second compartment, the at least one tissue penetrating member is advanced into the intestinal wall by the delivery mechanism where it is retained in the intestinal wall so as to deliver the therapeutic agent into the intestine.
Claim 1 of the ‘429 patent does not explicitly teach a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because claim 1 of the ‘429 patent disclosed the advantage of using a swallowable capsule to deliver a therapeutic agent into the intestine tract and to protect the therapeutic agent from degradation in a stomach, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use the swallowable device to deliver Pfutzner’s 20 IU insulin into the intestine tract and to protect the therapeutic agent from degradation in a stomach to treat a disease. When the swallowable device of the ‘429 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘429 patent to deliver the same amount of 20 IU (about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘429 patent in view of Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘429 patent disclosed a swallowable device as a capsule, satisfying a solid of the instant claim 6.
Claim 28 of the ‘429 patent disclosed the device comprising at least one tissue penetrating member includes a retaining feature for retaining the at least one tissue penetrating member within the intestinal wall, satisfying the instant claim 8.
Claim 31 of the ‘429 patent disclosed the capsule wall is configured to degrade in response to a selected pH in the Small intestine, satisfying the instant claim 7.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

4.	Claims 1-4, 6-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-16 of U.S. Patent No. 8,809,269 B2 (the ‘269 patent) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘269 patent disclosed a therapeutic preparation comprising insulin and a solid tissue penetrating membrane configured to be contained in an oval shaped swallowable capsule to penetrate and be inserted into an intestinal wall after oral ingestion as follows.

    PNG
    media_image8.png
    228
    547
    media_image8.png
    Greyscale

Claim 29 of the ‘269 patent disclosed the preparation is used to treat diabetes.
Claim 1 or claim 29 of the ‘269 patent does not explicitly teach a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘269 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘269 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claims 1 and 10-11 of the ‘269 patent in view of Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). 
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘269 patent disclosed the therapeutic preparation comprising a solid tissue penetrating member, satisfying the instant claims 6 and 8.
Claims 10-11 of the ‘269 patent disclosed the preparation comprising a biodegradable material which degrades within the intestinal wall to release the insulin into the blood stream, satisfying the instant claims 7.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

5.	Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12-13, and 19 of U.S. Patent No. 9,629,799 B2 (the ‘799 patent) in view of Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘799 patent disclosed a preparation for a therapeutic peptide as follows.

    PNG
    media_image9.png
    214
    516
    media_image9.png
    Greyscale

Claim 6 of the ‘799 patent disclosed the preparation is adapted for insertion into the wall of the small intestine.
Claim 9 of the ‘799 patent disclosed the preparation is adapted to be orally delivered in a swallowable capsule
Claim 1 in view of claims 6 and 9 of the ‘799 patent do not explicitly teach a therapeutic peptide as insulin.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘269 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘269 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claims 1 and 10-11 of the ‘269 patent in view of Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 8 of the ‘799 patent disclosed at least a portion of the preparation is in solid form, satisfying the instant claim 6.
Claims 12-13 of the ‘799 patent disclosed the preparation comprises a biodegradable material which degrades within the intestinal wall to release a therapeutic protein into the blood stream, satisfying the instant claim 7.
Claim 1 of the ‘799 patent further disclosed the preparation comprises a tissue penetrating member that is configured to penetrate and be inserted into the intestinal wall after oral ingestion, satisfying the instant claim 8.
Claim 19 of the ‘799 patent disclosed the preparation of claim 1, wherein a weight percent of a therapeutic protein in the tissue penetrating member comprises between about 0.1% to 3%, satisfying the instant claim 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.


6.	Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/828,841 (now US 11,419,812 B2, the ‘812 patent) in view of Imran (US 2012/0010590 A1) and Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549). The current claim numbers are corrected to be consistent with the new issued patent and this is not new ground of rejection.
Claim 2 of the ‘841 application disclosed a preparation comprising a device and a therapeutic protein as follows.

    PNG
    media_image10.png
    265
    510
    media_image10.png
    Greyscale

Claim 1 of the ‘812 patent does not explicitly teach a preparation for insulin delivery.

    PNG
    media_image11.png
    261
    825
    media_image11.png
    Greyscale
Imran teaches a swallowable device, identical to the disclosed figures in the ‘841 application, inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin for treating diabetes and/or blood glucose regulation [0175, claim 50]. 
Claim 1 of the ‘812 patent in view of Imran does not explicitly teach a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘812 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘812 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘812 patent in view of Imran and Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘812 patent disclosed the therapeutic preparation comprising a solid tissue penetrating membrane configured to be inserted into an intestinal wall after oral ingestion of the capsule, satisfying the instant claims 6 and 8.
Claim 4 of the ‘812 patent disclosed the tissue penetrating member comprises a biodegradable material which degrades within the intestinal wall to release etanercept into the blood stream, satisfying the instant claim 7.
Claim 5 of the ‘812 patent disclosed a weight ratio of therapeutic protein to the tissue penetrating member between about 8% to about 12%, satisfying the instant claim 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.


    PNG
    media_image12.png
    306
    821
    media_image12.png
    Greyscale
7.	Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/077,813 (the ‘813 application) in view of Imran (US 2012/0010590 A1) and Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘813 application disclosed a swallowable drug delivery device comprising a capsule and a solid therapeutic protein of exenatide above.
Claim 2 of the ‘813 application disclosed the use of a drug delivery device to treat diabetes or another glucose regulation disorder.
Claim 1 or 2 of the ‘813 application does not explicitly teach administration of insulin to treat diabetes.

    PNG
    media_image13.png
    268
    858
    media_image13.png
    Greyscale
Similarly, Imran teaches the swallowable device, identical to the disclosed device in the ‘813 application, inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin or exenatide [0039] for treating diabetes and/or blood glucose regulation [0175, claim 50]. Because Imran teaches either insulin or exenatide can be used to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to deliver either exenatide or insulin to treat diabetes.
Claims 1 and 2 of the ‘813 application in view of Imran do not explicitly a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘813 application is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘813 application to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘813 application in view of Imran and Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘813 application disclosed a solid drug (e.g., exenatide) preparation in the drug delivery device, satisfying the instant claim 6.

    PNG
    media_image3.png
    185
    218
    media_image3.png
    Greyscale
With respect to claim 7, Imran shows a swallowable insulin delivery device comprising a biodegradable material which degrades within the intestinal wall to release the insulin into the b1ood stream (col 14, line 26-34; Fig 9-10) such as a biodegradable capsule shown by figure 10 as follows. 

    PNG
    media_image4.png
    210
    255
    media_image4.png
    Greyscale
With respect to claim 8, Imran teaches the swallowable device comprising one or more tissue penetrating membrane (col 2, line 30-40; Fig 8b).
Claim 3 of the ‘813 application disclosed the weight percentage of a therapeutic protein in the preparation between 0.1 to 11%, satisfying the instant claim 9.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

8.	Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 17/089,366 (the ‘366 application) in view of Imran (US 2012/0010590 A1) and Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘366 application disclosed a therapeutic protein preparation comprising a swallowable capsule device and a therapeutic protein to reduce tmax of the therapeutic protein as follows.

    PNG
    media_image14.png
    250
    967
    media_image14.png
    Greyscale

Claim 1 of the ‘366 application does not explicitly teach a therapeutic protein as insulin.

    PNG
    media_image13.png
    268
    858
    media_image13.png
    Greyscale
Imran teaches a swallowable device, identical to the disclosed figures in the ‘841 application, inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin for treating diabetes and/or blood glucose regulation [0175, claim 50]. Because claim 1 of the ‘366 application teaches a benefit of using a swallowable capsule device to reduce tmax of a delivered therapeutic protein, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a swallowable capsule device to reduce tmax of Imran’s insulin.
Claim 1 of the ‘366 application in view of Imran do not explicitly teach a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘269 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘269 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘812 patent in view of Imran and Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1).
Claim 1 of the ‘366 application disclosed the therapeutic preparation comprising a solid tissue penetrating member, satisfying the instant claims 6 and 8.
Claim 5 of the ‘366 application disclosed the therapeutic preparation comprises a biodegradable material which degrades within the intestinal wall to release a carried therapeutic protein (e.g., insulin) into the blood stream, satisfying the instant claim 7.
Claim 6 of the ‘366 disclosed the weight ratio of a therapeutic protein in the tissue penetrating membrane between 2% to 15%, satisfying the instant claim 9.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

9.	Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/112,458 (the ‘458 application) in view of Imran (US 2012/0010590 A1) and Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).

    PNG
    media_image15.png
    499
    897
    media_image15.png
    Greyscale
Claim 1 of the ‘458 application disclosed a swallowable apparatus to deliver a protein drug as follows.





Claim 1 of the ‘458 application does not explicitly teach a therapeutic protein as insulin.

    PNG
    media_image13.png
    268
    858
    media_image13.png
    Greyscale
Imran teaches a swallowable device, identical to the disclosed figures in the ‘458 application, inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin for treating diabetes and/or blood glucose regulation [0175, claim 50]. Because Imran teaches a swallowable device can be used to deliver both parathyroid hormone (PTH) and insulin [0039], one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a swallowable device to deliver insulin to treat diabetes.
Claim 1 of the ‘458 application in view of Imran do not explicitly teach a dosage of insulin to treat diabetes.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘269 patent is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘269 patent to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘812 patent in view of Imran and Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1). 

    PNG
    media_image3.png
    185
    218
    media_image3.png
    Greyscale
With respect to claim 6, Imran’s swallowable drug delivery device is in a solid form (Fig 8).
With respect to claim 7, Imran shows a swallowable insulin delivery device comprising a biodegradable material which degrades within the intestinal wall to release the insulin into the 
    PNG
    media_image4.png
    210
    255
    media_image4.png
    Greyscale
b1ood stream (col 14, line 26-34; Fig 9-10) such as a biodegradable capsule shown by figure 10 as follows. 
With respect to claim 8, Imran teaches the swallowable device comprising one or more tissue penetrating membrane (col 2, line 30-40; Fig 8b).
Claim 4 of the ‘458 application disclosed the weight percentage of a protein drug to the preparation between about 1 to 2 %, satisfying the instant claim 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

10.	Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 8 of copending Application No. 17/202,119 (the ‘119 application) in view of Imran (US 2012/0010590 A1) and Pfutzner et al. (Current Medical Research and Opinion, 24:9, 2545-2549).
Claim 1 of the ‘119 application disclosed a method and preparation of a swallowable device to deliver insulin as follows.

    PNG
    media_image16.png
    269
    899
    media_image16.png
    Greyscale

Claim 1 of the ‘119 application does not explicitly teach the advice adapted for insertion into a wall of a patient's small intestine or surrounding tissue after oral ingestion.

    PNG
    media_image13.png
    268
    858
    media_image13.png
    Greyscale
Imran teaches a swallowable device, identical to the disclosed figures in the ‘119 application, inserts into the wall of small intestine (Fig 8b) after oral ingestion (Fig 11) to release the drug into the patient’s blood stream (Fig 8c) as follows. Imran teaches the delivered drug is insulin for treating diabetes and/or blood glucose regulation [0175, claim 50]. Because both references teach a swallowable device to deliver insulin [0039], one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a swallowable device taught by claim 1 of the ‘119 application to deliver insulin to treat diabetes.
Claim 1 of the ‘119 application in view of Imran do not explicitly teach a dosage of insulin.
Similarly, Pfutzner et al. teach the use of a recombinant insulin aspart to treat diabetes (Abstract). Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1). Because Pfutzner et al. teach administration of 20 IU insulin aspart able to treat diabetes, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use 20 IU insulin aspart in the therapeutic preparation of the ‘269 patent to treat diabetes. When the swallowable device of the ‘119 application is used to deliver a recombinant insulin at a dosage of 20 IU (reading on about 19.3 IU to about 19.9 IU) in a preparation, the released insulin would be necessary to yield the intended use for a plasma concentration of insulin in a range of about 381 pM/kg body weight/IU to about 527 pM/kg body weight/IU as of insulin dose as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, a preparation comprising the same swallowable medical device as taught by the ‘119 application to deliver the same amount of 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin would have the same properties as claimed. Thus, claim 1 of the ‘119 application in view of Imran and Pfutzner et al. is obvious to the instant claim 1.
With respect to claims 2, 4, and 10-11, the limitations are intended use of a preparation comprising a swallowable device and 20 IU (reading on about 19.3 IU to about 19.9 IU) of insulin. Pfutzner et al. show the dosage of administered insulin aspart can be 20 IU (reading on about 19.3 IU to about 19.9 IU), 40 IU, or 60 IU to treat diabetes (p2546, col 1, para 2; p2548, Fig 1).
With respect to claim 3, Pfutzner et al. teach the administered insulin is a human recombinant insulin (p2548, Fig 1). 
Claim 5 of the ‘119 application disclosed the solid insulin preparation, satisfying the instant claim 6.
Claim 6 of the ‘119 application disclosed the solid insulin preparation comprises a biodegradable material which degrades within the intestinal wall to release insulin into the blood stream, satisfying the instant claim 7.

    PNG
    media_image17.png
    224
    274
    media_image17.png
    Greyscale
Claim 8 of the ‘119 application disclosed weight per cent of insulin in the solid dosage insulin comprises between about 2 to 15%, satisfying the instant claim 9.
With respect to claim 8, Imran teaches the swallowable device comprising one or more tissue penetrating membrane (col 2, line 30-40; Fig 8b).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-September-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615